Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the Final Rejection of 04/14/2021, claims 1-5 and 3-14 were rejected and claims 6-12 were objected to as being dependent upon a rejected base claim. In the After-Final Amendment of 07/14/2021, Applicant amended independent claims 1, 7 and 14, and cancelled claims 5 and 6. In response to the amendment of claim 1, its rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn. Applicant also amended independent claim 1 include the subject matter of objected to dependent claim 6 and intervening dependent claim 5. Chun in view of Soyemi does not teach, or otherwise render obvious, the claimed invention as recited in independent claim 1 comprising, inter alia, an endoscope apparatus, wherein assuming spectral reflectances in which each spectral reflectance is a proportion of quantity of light with each wavelength entering the imaging device to quantity of light applied to the assumed subject types and assuming that a coefficient of relative variation is 100% at a wavelength at which a coefficient of variation regarding the assumed spectral reflectances becomes maximum, the first wavelength narrow-band light is narrow-band light with a wavelength at which the coefficient of relative variation is 80% or more; and wherein the image processing circuit is configured to decide the assumed subject type for the part of the pixels from the assumed subject types, based on a first assumed subject type index value that is a computed value derived from the first wavelength image signal and the brightness index value, in combination with the other elements of the claim. Any combination of the prior art of record made to arrive at the instant .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795